Citation Nr: 1120546	
Decision Date: 05/26/11    Archive Date: 06/06/11

DOCKET NO.  09-25 563	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to service connection for a right hip disorder, to include as secondary to service-connected right and left knee disabilities.

2.  Entitlement to service connection for a left hip disorder, to include as secondary to service-connected right and left knee disabilities.

3.  Entitlement to service connection for a right foot disorder, to include a disability manifested by plantar and dorsal calcaneal spurs of the right foot.

4.  Entitlement to service connection for a left foot disorder, to include a disability manifested by plantar and dorsal calcaneal spurs of the left foot.

5.  Entitlement to service connection for a stomach disorder, other than esophageal reflux disease, to include as secondary to service-connected right and left knee disabilities.

6.  Entitlement to a rating in excess of 10 percent for degenerative joint disease (DJD) of the patella-femoral joint of the right knee.

7.  Entitlement to a rating in excess of 10 percent for degenerative joint disease (DJD) of the patella-femoral joint of the left knee.

8.  Entitlement to a total rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Keith D. Snyder, Attorney


ATTORNEY FOR THE BOARD

M. Vavrina, Counsel


INTRODUCTION

The Veteran served on active duty from July 1978 to July 1982.

These matters come to the Board of Veterans' Appeals (Board) on appeal from February 2008 and July 2009 rating decisions in which the RO denied the Veteran's claims.  The Veteran perfected appeals to all of the issues listed on the cover page.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Board's review of the record reveals that additional development is warranted on the Veteran's claims.

A July 2009 VA orthopedics consult reflects that the Veteran was applying for Social Security Administration (SSA) disability benefits.  A review of the information of record indicates that VA has not undertaken efforts to obtain SSA records.  A remand is warranted to attempt to obtain such record before a decision on the claims can be made.

In various statements, the Veteran reported that he has received treatment at the Baltimore, Maryland VA Medical Center (VAMC) and is currently receiving ongoing and continuous treatment by VA at the Martinsburg VAMCs.  During a VA examination in March 1989, the Veteran indicated that following release from service, he was treated at the Oklahoma City, Oklahoma VAMC from August 1984 to August 1987.  In addition, under his former name of I.J.Schultz, the Veteran apparently was receiving vocational rehabilitation services through the Baltimore VAMC.

The Board notes that the information of record reflects that VA has associated with the claims folder medical records pertaining to examination and treatment provided by the Oklahoma City, Oklahoma VAMC, dated between October 1984 and April 1997; the Baltimore, Maryland VAMC, dated between March 1989 and April 1999; and the Martinsburg, West Virginia VAMC, dated between October 2006 and July 2010.  The information of record, however, does not indicate if VA has made additional requests for records from the Oklahoma City VAMC dated from April 1997 to August 1997, or a request for the Veteran's vocational rehabilitation folder from the Baltimore VAMC.  Moreover, while the Board is aware of the time frame, July 2010, as the most current records received from the Martinsburg VAMC, the Veteran's reports of ongoing treatment at that VA facility continues to leave unresolved the matter of whether there still remains outstanding VA medical records pertinent to this appeal.  As additional action by the originating agency may be helpful in either obtaining such medical and vocational records, or documentation that these records cannot be obtain, the Board determines that further development in this regard is warranted in order to satisfy VA's duty to assist obligation.  See Bell v. Derwinski, 2 Vet. App. 611 (1992) (Where VA has either constructive or actual knowledge that pertinent records may be in the possession of VA, an attempt to obtain those reports must be made).

Stomach Disorder

With regard to service connection for a stomach disorder, the Veteran asserts that the anti-inflammatory medications that he has taken for his service-connected right and left knee disabilities has led to his current stomach problems; this is echoed in a July 2007 statement from the Veteran's private primary care physician.  In this regard, the Veteran was examined by VA in February 2009 and determined to have chronic gastritis; however, since he did not have a confirmed diagnosis of stomach ulcers, the VA examiner provided no etiological opinion.  The Veteran is currently service-connected for esophageal reflux but has also been diagnosed with chronic pancreatitis.  Consequently, the Board finds that the stomach claim should be remanded to obtain opinions on whether any presently existing stomach disorder, other than esophageal reflux, is a separate and distinct disorder; and, if so, whether it had its onset during service, was otherwise related to an incident that occurred in service, or was caused or aggravated by the Veteran's use of anti-inflammatory medications prescribed for relief of his service-connected right and left knee disabilities.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (holding that the scope of a service connection claim includes a disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).

Bilateral Hip and Foot Disorders

The Veteran asserts that he has DJD of both hips, and that he has bilateral foot disorders, which are secondary to his service-connected right and left knee disabilities.  Service connection may be granted for: (a) a disability that is proximately due to or the result of a service-connected disease or injury; or (b) any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease.  38 C.F.R. § 3.310(a)-(b) (2010); Allen v. Brown, 7 Vet. App. 439, 448 (1995).

Although the VA examiners in January 2008 and June 2010, and the private examiner in January 2010 appear to have expressed opinions concerning the issue of direct causation between the service-connected bilateral knee disabilities and the nonservice-connected bilateral hip and foot disorders, neither the VA nor private examiner expressed an opinion as to whether the service-connected right and left knee disabilities caused a worsening of the nonservice-connected bilateral hip and/or foot disorders, beyond the natural progress of said nonservice-connected disorders.  Accordingly, another medical examination is necessary to decide the matter of secondary service connection for claimed bilateral hip and foot disorders.

Right and Left Knee Disabilities

A review of the record indicates that the Veteran is now using several assistive devices to move around, including a hinge brace on his left knee, and it is unclear from the record whether this is due solely to his recent left total hip replacement or also due to his service-connected right and left knee disabilities.  Moreover, the information of record reveals that the Veteran failed to report for a VA examination scheduled in June 2010, which was just before his total hip replacement surgery.  Since the record establishes a good cause for the Veteran's failure to report in June 2010, (i.e., his hip replacement surgery), the Veteran should be accorded another opportunity to be scheduled for an examination in order to ascertain the nature and severity of his service-connected right and left knee disabilities.  Hence, the Veteran is hereby notified that failure to report to any scheduled examination(s), without good cause, may result in denial of the claims.  38 C.F.R. § 3.655 (2010).

TDIU

The Board notes that the claim for TDIU is inextricably intertwined with the service-connection and increased ratings claims currently on appeal.  As such, the Board will defer resolution of the TDIU claim at this juncture, because such action by the Board would be premature pending the additional development of the Veteran's claims for service-connection and increased ratings, as discussed above.

Finally, the Board notes that the supplemental statement of the case (SSOC) issued in July 2010 was sent to the DAV and not to the Veteran's attorney of record.  This procedural deficiency should be corrected on remand.

Accordingly, the case is REMANDED for the following action:

1.  The Agency of Original Jurisdiction (AOJ) should furnish the Veteran's attorney a copy of the July 2010 SSOC at his latest address of record.

2.  The AOJ should undertake reasonable efforts to obtain all outstanding records from the Oklahoma City, Oklahoma VAMC, dated from April 1987 to August 1987; and from the Martinsburg, West Virginia VAMC, since July 2010.  These VA records should be requested under all four names used by the Veteran since his discharge from service.  Obtain the Veteran's Vocational Rehabilitation folder from the Baltimore RO, under the name of I.J. Schultz (and/or the Veteran's current name).  All records obtained should be associated with the claims file.  If the AOJ is unable to obtain any of the records identified, it should follow the procedures outlined in 38 C.F.R. § 3.159(e) (2010). 

3.  The AOJ should request from SSA copies of any determination(s) and all records underlying any such determination(s) submitted or obtained in support of any claim for disability/supplemental income benefits submitted by the Veteran or on his behalf.  All records received should be associated with the claims file.  If the AOJ is unable to obtain any of the record identified, it should follow the procedures outlined in 38 C.F.R. § 3.159(e).

4.  The AOJ should inform the Veteran and his attorney that they may submit medical evidence showing that any of the claimed conditions currently exist, and the claimed conditions had their onset in service, were otherwise related to any incident that occurred in service, were caused by a service-connected disability, or were aggravated by a service-connected disability.  They may submit information or evidence showing that the service-connected right and left knee disabilities have increased in severity, and may submit information or evidence showing that the Veteran is unable to perform the mental and physical tasks for gainful employment due solely to any one or all of his service-connected disabilities.  The AOJ should send the Veteran and his attorney any necessary authorization to enable VA to obtain any additional information and/or evidence, which is sufficiently identified, and pertinent to the claims on appeal that is not currently of record.  All records received should be associated with the claims file.  If the AOJ is unable to obtain any of the information or evidence, which has been sufficiently identified by the Veteran and his attorney, it should follow the procedures outlined in 38 C.F.R. § 3.159(e).

5.  After completion of the development paragraphs 1, 2 and 3 above, to the extent possible, schedule the Veteran for a VA examination to determine the nature and etiology of any digestive system disorder currently found to exist, other than esophageal reflux.  The entire claims file, to include a complete copy of the REMAND, must be made available to the examiner designated to examine the Veteran, and the report of examination should include discussion of the Veteran's documented medical history.  All appropriate tests and studies deemed necessary should be accomplished, and all clinical findings should be reported in detail.

After reviewing the claims file, the examiner should provide details about the onset, frequency, duration, and severity of the symptoms of any digestive system disorder found, other than esophageal reflux, to include gastritis and chronic pancreatitis.  The examiner should render an opinion, consistent with sound medical judgment, as to whether it is at least as likely as not (50 percent or greater probability) that any such disorder was first manifest during service or otherwise related to service.  The examiner should further comment on whether, and to what extent, such disorders were caused or made worse beyond the natural progression by the Veteran's service-connected esophageal reflux and/or the anti-inflammatory medications prescribed for the Veteran's service-connected DJD of the patella-femoral joints of right and left knees, and/or the Veteran's service-connected residuals of a left medial malleolus fracture.  In rendering the opinion, the examiner should discuss the Veteran's subjective complaints, any lay statements of record, and the July 2007 statement from the Veteran's private primary care physician.  

The examiner should set forth all examination findings and the complete rationale for any conclusions reached in a printed report.  If any requested opinion cannot be given, the examiner should state the reason(s) why.

6.  After completion of the development paragraphs 1, 2 and 3 above, to the extent possible, schedule the Veteran for a VA examination by an orthopedic specialist, preferably the physician who performed the Veteran's June 2010 left total hip replacement, if possible, to: (1) determine the nature and etiology of any disorder of the right and left hip, and the right and left foot found on examination (other than the residuals of a left medial malleolus fracture), and (2) ascertain the nature and severity of the Veteran's service-connected DJD of the patella-femoral joint of the right and left knees.  The entire claims file, to include a complete copy of the REMAND, must be made available to the examiner designated to examine the Veteran, and the report of examination should include discussion of the Veteran's documented medical history, subjective complaints, and lay statements of record.  All appropriate tests (to include x-rays, as necessary) and studies should be accomplished, and all clinical findings should be reported in detail. 

After reviewing the claims file, the examiner should provide details about the onset, frequency, duration, and severity of the symptoms of any disorder of the right and left hip and/or the right and left foot found (other than the service-connected residuals of a left medial malleolus fracture), to include arthritis and plantar fasciitis.  The examiner should render an opinion, consistent with sound medical judgment, as to whether it is at least as likely as not (50 percent or greater probability) that any such disorder had its onset during service, was otherwise related to any incident that occurred in service, or was manifested within the one-year of the Veteran's discharge from service in July 1982 if arthritis is found.  The examiner should further comment on whether, and to what extent, such disorders were caused by, or made worse beyond the natural progression by, the Veteran's service-connected DJD of the patella-femoral joint of the right and left knees and/or his service-connected residuals of a left medial malleolus fracture.  In rendering the opinion, the examiner should discuss the lay statements of record and the opinions given by the January 2008 and June 2010 VA examiner and the January 2010 private physician, with regard to claimed hip and foot disorders.

The orthopedic examiner should also provide the range of motion reported in degrees for each knee, with and without pain.  The examiner should describe the presence and extent of any ankylosis, instability, painful motion, functional loss due to pain, excess fatigability, weakened movement, and additional disability due to flare-ups for each knee.  To the extent possible, the examiner should express any functional loss in terms of additional degrees of limited motion of the each knee.  The examiner should opine as to whether, without regard to the Veteran's age or the impact of any nonservice-connected disabilities, the Veteran's service-connected disabilities (to include any digestive system, hip and/or foot disorder(s) if found to warrant service connection) alone, or together, render him unable to secure or follow a substantially gainful occupation.

The examiner should set forth all examination findings and the complete rationale for any conclusions reached in a printed report.  If any requested opinion cannot be given, the examiner should state the reason(s) why.

7.  After completing the requested actions, and any additional notification and/or development deemed warranted, readjudicate the Veteran's service-connection claims and increased rating claims, including TDIU, in light of all pertinent evidence and legal authority.  If any benefit sought on appeal remains denied, the AOJ should furnish to the Veteran and his attorney a SSOC and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



